Exhibit 10.5

SUPPLEMENT TO THE

BRISTOW GROUP INC.

FY 2018 ANNUAL INCENTIVE COMPENSATION PLAN

Provisions Applicable to Officers

June 12, 2017

PURPOSE

The purpose of this Supplement (“Supplement”) to the Bristow Group Inc. FY 2018
Annual Incentive Compensation Plan (the “Plan”) is to provide additional terms
applicable to annual incentive awards made to officers of the Company and to
satisfy the performance-based compensation exception to the deductibility limits
of Section 162(m) of the Internal Revenue Code, as amended. Terms not defined in
this Supplement shall have the meaning assigned thereto in the Plan.

APPLICABILITY

This Supplement applies to officers of Bristow Group Inc. at the Vice President
level and above (“Officers”).

THRESHOLD PERFORMANCE GOAL

Officers shall not be entitled to any payments in respect of an annual incentive
award for fiscal year 2018, and any annual incentive award for fiscal year 2018
shall be cancelled and forfeited in its entirety as of the end of fiscal year
2018, unless the Company has positive EBITDAR (as defined below) in any fiscal
quarter during fiscal year 2018 (the “Threshold Goal”); provided, however, that
a fiscal quarter shall not be considered if more than 25% of such fiscal quarter
has elapsed prior to the date an award is granted under the Plan. If the
Compensation Committee, in its sole discretion, determines that the Company has
attained the Threshold Goal, the Compensation Committee shall certify such
achievement in writing as soon as reasonably practicable but no later than 90
days after the end of the fiscal year, and such certification shall authorize
the maximum amount payable pursuant to annual incentive awards under the Plan
for the fiscal year, subject to reduction pursuant to the terms of the Plan and
as otherwise determined by the Compensation Committee. For purposes of the Plan,
“EBITDAR” means, for the relevant period, the sum of the Company’s (i) net
income (or net loss), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense, (v) amortization expense and (vi) rental expense, and
the Company’s proportional interest in the sum of (i) net income (or net loss),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense,
(v) amortization expense and (vi) rental expense of any of its subsidiaries, as
presented in consolidated financial statements, determined in accordance with
Generally Accepted Accounting Principles (GAAP).



--------------------------------------------------------------------------------

SUPPLEMENT AND PLAN CONTROL

If an Officer is party to an employment, severance or other agreement with the
Company, or is subject to a policy of the Company, in either case, that contains
provisions for payment of an annual incentive award upon termination of
employment due to any reason other than death, disability or change in control,
such provisions shall not apply to an annual incentive award under the Plan
unless and until the Threshold Goal has been achieved for any applicable fiscal
quarter during the year of such termination.

CLAWBACK POLICY

To the extent applicable to an Officer, all or any portion of an annual
incentive award under the Plan may be forfeited if the Officer violates the
Company’s Code of Business Integrity (the COBI Clawback Policy), as described in
the Company’s Corporate Governance Guidelines and as determined by the
Compensation Committee on a case by case basis. In addition, to the extent
applicable to an Officer, all or any portion of an annual incentive award under
the Plan to the Officer may be forfeited, and all or any portion of any payments
received by an Officer with respect to an annual incentive award under the Plan
may be subject to recoupment or repayment, pursuant to the Financial Clawback
Policy or other Clawback Policy established or adopted by the Company’s Board of
Directors from time to time as described in the Company’s Corporate Governance
Guidelines.

ACKNOWLEDGEMENT AND AGREEMENT

The undersigned Officer is eligible for an annual incentive compensation bonus
under the Plan and this Supplement. The undersigned Officer acknowledges that
certain terms of the Plan and this Supplement may supersede the terms of another
agreement between the Officer and the Company or a Company policy otherwise
applicable to the Officer, and the undersigned Officer hereby accepts the
eligibility for an annual incentive compensation bonus under the Plan and this
Supplement subject to the terms, provisions and conditions of the Plan, the
Supplement, the administrative interpretations thereof and the determinations of
the Compensation Committee.

 

 

   

June [    ], 2017

Signature of Officer     Date

 

    Name (please print)    